 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 United States of America,                         Case No.: 2:16-cr-020-APG-NJK

 4                       Plaintiff,                  ORDER RELEASING PASSPORT

 5 v.                                                [ECF No. 56]

 6 Andrei Popescu,

 7                       Defendant.

 8        IT IS HEREBY ORDERED that the defendant’s motion for return of passport (ECF No.

 9 56) is GRANTED. Pretrial Services shall release the defendant’s passport to either the

10 defendant or his lawyer Todd M. Leventhal, Esq.

11        Dated: April 10, 2019.

12

13                                                     __________________________________
                                                       ANDREW P. GORDON
14                                                     UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21

22

23
